Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.


Response to Arguments

2	 Applicant’s arguments, see pages 6-7, filed 02/18/2020 with respect to claim 1 and 16 the applicant argues Frick (US Patent No 4,748,852) does not refer specifically teach “As stated on page 7 of Frick, line 27-36, the adjustments are made using adjustment screws. These allow an operator to use a screwdriver to adjust the potentiometer without having to open the housing.
In contrast, in the pending claims, the measurement circuitry, motorized zero setting actuator, motorized span setting actuator and output circuitry are located entirely in a hermetically sealed housing. This allows the adjustment to be made without having the sealed screw openings required in the Frick configuration.” The arguments have been fully considered and are persuasive.  The 103(a) rejection of 09/01/2020 has been withdrawn.

Allowable Subject Matter
3.	Claims 1-2, 6-9, 11-17, and 19-23 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a process variable transmitter system for measuring a process variable, comprising: “output circuitry configured to provide a device output on a two-wire process control loop based upon the measured output, the output circuitry having a transfer function that is a function of an adjustable zero setting analog circuit component and an adjustable span setting analog circuit component; and	
a transmitter housing and wherein the measurement circuitry, motorized zero setting actuator, motorized span setting actuator and output circuitry are located entirely in a hermetically sealed environment in the transmitter housing and wherein the calibration controller is outside the housing; and the calibration controller configured to send the signals related to the desired zero and span settings to the motorized zero setting actuator and motorized span setting actuator, respectively, ” in combination with all the other elements of claim 1.  
	Claims 2, 6-9, and 11-15 are also allowed as they further limit claim 1.

Regarding claim 16 the prior art or record taken alone or in combination fail to teach or suggest a method of calibrating a process variable transmitter of the type used to measure a process variable, comprising: “changing the transfer function of the output circuitry using a span setting motorized actuator which receives a signal received from the remote location related to a desired span setting of the device output and which responsively adjusts an adjustable span setting analog circuit component of the output circuitry;
enclosing the measurement circuitry, motorized zero setting actuator, motorized span setting actuator and the output circuitry entirely in a hermetically sealed housing and wherein the remote location is outside the housing; and sending the signals related to the desired zero and span settings to the to the process variable transmitter using a calibration controller” in combination with all the other elements of claim 16.  
	Claims 17, 19-23 are also allowed as they further limit claim 16.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US documents).
US 5,278,543 Orth; Kelly M. et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT J ANDREWS/
Examiner, Art Unit 2868


/LEE E RODAK/Primary Examiner, Art Unit 2868